Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-493
                        Lower Tribunal No. 98-3518
                           ________________


                        Carlos Alberto Garcia,
                                  Appellant,

                                     vs.

                      Marela Valladares Garcia,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Carlos A. Garcia, in proper person.

      Law Offices of Kenneth B. Schurr, P.A., and Kenneth B. Schurr, for
appellee.


Before FERNANDEZ, C.J., and SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.